Title: To James Madison from Robert Taylor, 15 January 1825
From: Taylor, Robert
To: Madison, James


        
          Dear Sir
          Jany. 15th. 1825
        
        Immediately after my return from last Madison court, I wrote you that I saw Harrison, and that he would not consent to accept the principal of his claim, but insisted also for interest. He at length agreed to accept

Mr. Cowherds order for the principal and leave the question of Interest to reference, provided you would agree to pay the cost of suit. He positively refused to submit the whole matter, saying he was unable to give to it the necessary time. I should not expect much from such a reference as above mentioned, because the paymt. of the principal is an acknowledgement that it was due, and which therefore will necessarily draw after it the interest. The terms of submission however might be so couched as that the payment of principal should not be considered as conclusively implying that it was due. I promised to give Harrison your answer at the court in this month. I am yrs respectfully
        
          Robert Taylor
        
      